     6:20-cv-00204-RAW-SPS Document 5 Filed in ED/OK on 09/09/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

BYRON CRAIG HERD,                                )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )           No. CIV 20-204-RAW-SPS
                                                 )
ANNE DANIEL, et al.,                             )
                                                 )
                              Defendants.        )

                                   OPINION AND ORDER

        Plaintiff, a pro se prisoner in the custody of the Oklahoma Department of Corrections

(DOC) who is incarcerated at Oklahoma State Penitentiary in McAlester, Oklahoma, brought

this action under the authority of 42 U.S.C. § 1983. He is seeking the return of his property,

payment for his car, compensatory damages for his alleged wrongful incarceration, and

release from prison.1 The defendants are Anne Daniel, Tulsa Prosecutor; Christopher

Gayheart, P.D. Oklahoma City/Ardmore, Oklahoma; the State of Oklahoma; Judge

Drummond; J. Murphy, Tulsa Police; the Department of Corrections and probation and parol

[sic] officers; Judge Beebee; K. Johnson, Tulsa Police; Angela Henkel, Ardmore Police;

FNU Jones, Attorney; and Stephanie A. Collingwood, Appellate Attorney, Tulsa County.

(Dkt. 1-1).



        1
            The Court takes judicial notice of the DOC Offender website at
https://okoffender.doc.ok.gov, which indicates Plaintiff is serving a life sentence for First Degree
Burglary imposed by the Tulsa County District Court in Case No. 2017-1112. See Triplet v.
Franklin, 365 F. App’x 86, 92, 2010 WL 409333, at *6 n.8 (10th Cir. Feb. 5, 2010) (taking judicial
notice of the DOC website pursuant to Fed. R. Evid. 201).
   6:20-cv-00204-RAW-SPS Document 5 Filed in ED/OK on 09/09/20 Page 2 of 3



       Plaintiff raises the following claims:

       (1) False: Indicments Agency Breakdown. . . . No Warrant and no Probabla
       Cause Fails. False Warrant and False Element Assault & Battery, Charges
       Element.

       (2) Element Missing Breaking Failed to include lesser-included offenses.
       Motion For “Lesser-included instructions” are Being Violated By the State of
       Oklahoma. Element of Breaking. The instructions on illegal entry.

       (3) “Probation Back in 1994” CRF-No. 9325. Was Violated. asking For due
       process. . . . Falsly put Charges on Me and Wrongfully put Me in prison.

       (4) . . . Element of indictment/False Charge’s and False Statements to the
       Court Violated My Constitutional Federal Right’s and knowing that its Wrong.
       False Arrest and False Imprisonment 1992 and Still being in Prison 2020.

(Dkt. 1 at 5-6) (errors in original).

       This case apparently concerns Plaintiff’s Tulsa County conviction. While Plaintiff

alleges Defendants Christopher Gayheart and Angela Henkel are located in Ardmore,

Oklahoma, which is within the territorial jurisdiction of the Eastern District of Oklahoma,

the remainder of the defendants apparently are located in Tulsa County or Oklahoma City,

which are respectively in the Northern and Western Districts of Oklahoma.

       A civil action may be brought in--

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is the
       subject of the action is situated; or

       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is subject

                                                2
   6:20-cv-00204-RAW-SPS Document 5 Filed in ED/OK on 09/09/20 Page 3 of 3



       to the court's personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

       After careful review, the Court finds proper venue for Plaintiff’s § 1983 claims does

not lie in this district. When a case is filed in the wrong district, the Court “shall dismiss,

or if it be in the interest of justice, transfer such case to any district in which it could have

been brought.” 28 U.S.C. § 1406(a). For the reasons stated below, the Court also finds it

would be futile to transfer this case to the proper court.

       Plaintiff’s request for early release from custody because of an alleged unlawful

conviction must be presented in a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. To the extent Plaintiff seeks compensatory damages for his alleged unconstitutional

incarceration, he first must prove his “conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Heck v. Humphrey, 512 U.S. 477, 487 (1994) (citing 28 U.S.C. § 2254). Plaintiff

has not made this showing.2

       ACCORDINGLY, this action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 9th day of September 2020.




   2
    There is a one-year statute of limitations for filing a federal habeas corpus action. See 28
U.S.C. § 2244(d).

                                                3
